DETAILED ACTION
The applicant’s amendment filed on September 22, 2021 was received.  Claims 1, 6, 11 and 15-19 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of Applicant’s amendment of claims 15, 16, 18 and 19, the Examiner withdraws the previously set forth objection as detailed in the Office action dated June 23, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (hereinafter “Uematsu”) (U.S. Pub. No. 2015/0162584A1, already of record).
Regarding claims 1, 17, 18 and 20, Uematsu teaches a battery cell 24 including a positive electrode 18 (cathode), a negative electrode 20 (anode), and an insulator 22 provided between the positive electrode 18 and the negative electrode 20.  The insulator 22 includes an organic fiber layer 23 (coating) which is not a self-supporting film, but is supported and fixed on either the positive electrode 18 or the negative electrode 20 (see paragraphs 46 and 54; FIGS. 3A, 4A and 4C).  The organic fiber layer 23 may be continuously formed over both sides of the positive electrode 18 or the negative electrode 20, and may further cover the edges of the positive electrode 18 or the negative electrode 20 (coating having an area larger than the surface of the cathode, anode, or both the cathode and the anode, extending to each edge of the at least one side of the cathode, anode, or both the cathode and the anode) (see paragraph 55). 
The insulator 22 may further include an inorganic component 26 in addition to the organic fiber layer 23.  The inorganic component 26 may comprise an oxide (filling agent) (see paragraph 70; FIG. 5).  Exemplary oxides include Li2O, MgO, Al2O3, SiO2 and TiO2 (see paragraph 71).  Additionally, carbonates, sulfates, and a variety of porcelains may be added (additives) (see paragraph 72).
The negative electrode 20 is formed by providing a negative electrode active material layer 20b (anode active material) on a surface of a negative electrode current collector 20a, and the positive electrode 18 is formed by providing a positive electrode 
Regarding claim 2, Uematsu teaches that the organic fiber layer 23 acts as a separator through which electrons do not pass but lithium ions pass (see paragraph 53).  No other separator layer is provided in the battery cell 24.
Regarding claim 3, Uematsu teaches that the organic fiber layer 23 may be continuously formed over both sides of the positive electrode 18 or the negative electrode 20, and may further cover the edges of the positive electrode 18 or the negative electrode 20 (coating is formed on the surface of both sides of the cathode, the anode, or both the cathode and the anode, and wherein the coating on the surface of one side of the cathode, the anode, or both the cathode and the anode is connected with the coating on the surface of the other side of the cathode, the anode, or both the cathode and the anode via each edge of the cathode, the anode, or both the cathode and the anode).
Regarding claim 4, Uematsu teaches that an organic fiber layer 23 may cover one side of a negative electrode 20 and edges thereof, and one side of a positive electrode 18 and edges thereof (coating is formed on one or both sides of both the cathode and the anode) (see paragraph 55).
Regarding claims 5 and 6, the limitations recited therein are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claims 7 and 8, Uematsu teaches that the organic material that forms the fibers of the organic fiber layer 23 may comprise polyimide and polyvinylidene fluoride (PVDF/PF) (see paragraph 62).
Regarding claim 9, Uematsu teaches that the organic fiber layer 23 may be continuously formed over both sides of the positive electrode 18, and may further cover the edges of the positive electrode 18 (see paragraphs 54 and 55).  Uematsu further teaches that the organic fibers of the organic fiber layer 23 may be nanosized organic fibers (see paragraph 94) and that the porosity of the organic fiber layer 23 is preferably 10 to 90% (see paragraph 60).
Regarding claim 10, Uematsu teaches that the thickness of the organic fiber layer can be made thin such as less than 12 μm (see paragraph 105).
Regarding claims 11 and 15, Uematsu teaches a process for producing a battery cell wherein an electrode, in which negative electrode active material layers including lithium titanate were formed on a current collector formed of an aluminum foil, was prepared as a negative electrode (providing an anode comprising an anode active material), and an electrode, in which positive electrode active material layers including lithium cobalt oxide were formed on a current collector formed of an aluminum foil, was prepared as a positive electrode (providing a cathode comprising a cathode active 
The insulator 22 may further include an inorganic component 26 in addition to the organic fiber layer 23.  The inorganic component 26 may comprise an oxide (filling agent) (see paragraph 70; FIG. 5).  Exemplary oxides include Li2O, MgO, Al2O3, SiO2 and TiO2 (see paragraph 71).  Additionally, carbonates, sulfates, and a variety of porcelains may be added (additives) (see paragraph 72).
Regarding claims 13 and 14, Uematsu teaches that the organic material that forms the fibers of the organic fiber layer may comprise polyimide and polyvinylidene fluoride (PVDF/PF) (see paragraph 62).
Regarding claims 16 and 19, as stated above, Uematsu teaches that the organic fiber layer may be continuously formed over both sides of the negative electrode, may further cover the edges of the negative electrode, and may include nanosized organic fibers (see paragraphs 55 and 94).  Uematsu .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. as applied to claims 1-11 and 13-20 above, and further in view of Jo et al. (hereinafter “Jo”) (U.S. Pub. No. 2005/0053840A1, already of record).
Regarding claim 12, Uematsu is silent as to hot pressing the layer of fiber polymer fibers.
.

Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are as follows:	A)	In view of paragraph 68, Uematsu teaches away from a coating having inorganic particles.

In response to Applicant’s arguments, please consider the following comments:
A)	Although paragraph 68 of Uematsu does teach away from a layer of inorganic particles, paragraphs 70-77 of Uematsu make clear that Uematsu draws a distinction between a layer of inorganic particles, and a layer including inorganic .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727